DETAILED ACTION

1.	Claims 1, 4-9, 11, and 14-34 are presented for consideration.

Response to Arguments

Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.

2.	As per remarks, Applicants argued that (1) the buffer cache nodes of Gupta are not virtual entities, but are physical cache nodes that cannot be scaled or release etc., therefore, the buffer cache nodes of Gupta are not analogous to the virtual data warehouses recited in claim 1.

	In response to applicant's argument that Gupta is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gupta is analogous art since in the same field of invention, Gupta teaches buffer cache nodes may be added or removed as needed, and by providing a way of scaled up or down the mount of system memory for implementing buffer caches, the cost of implementing an in-memory buffer cache may .

3.	As per remarks, Applicants argued that (2) Gupta is silent on buffer cache nodes comprising “at least one processor” as recited in claim1.

	As to point (2), the instant application describes processors include one or more processors or controllers that execute instruction stored in memory device and/or mass storage device, and processor may also include various types of computer-readable media, such as cache memory [ paragraph 0067 ].  Gupta teaches cache management functions modules which may service storage I/O requests received from database engine head node [ 537, Figure 5; and col 17, lines 29-36 ], and storage service driver at buffer cache nodes may maintain metadata about the volume and may directly send asynchronous requests to each of the storage nodes [ i.e. broadly interpreted as at least one processor in the claimed ] [ 535, Figure ; and col 9, lines 63-col 10, lines 43 ].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

4.	Claims 1, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [ US Patent No 9,880,933 ], in view of Pathak [ US Patent No 10,282,350 ].

5.	As per claim 1, Gupta discloses the invention as claimed including a virtual data warehouse management system [ i.e. a separate distributed buffer cache system ] [ Figure 5; and Abstract ], comprising:
a resource manager comprising a software program stored in memory and executed by one or more processors [ i.e. database engine ] [ 720, Figure 7; and col 22, lines 42-60 ], the resource manager configured to receive a query from a computerized query source directed to database data comprising files [ i.e. one or more client processes may send database query requests to database tier component ] [ 725, Figure 7; and col 22, lines 61-64 ], the database data stored in a data store comprising a plurality of storage devices [ i.e. storage nodes ] [ 735, Figure 7; and col 22, lines 61-col 23, lines 26 ];
one or more virtual data warehouse instances coupled to the resource manager [ i.e. buffer cache nodes ] [ 530-550, Figure 5; 738, Figure 7; and col 23, lines 5-26 ], each virtual data warehouse instance comprising a plurality of computing resources [ col 17, lines 24-56 ];
wherein each of the plurality of computing resources comprises at least one processor and a cache memory, each cache memory to cache data from the data store [ i.e. buffer cache node ] [ 533, 543, 553, Figure 5; and col 17, lines 24-56 ], and wherein the data store is external to and 
Gupta does not specifically disclose
wherein the resource manager is further configured to allocate a plurality of the computing resources from a set of the virtual data warehouse instances to process the query.
Pathak discloses
wherein the resource manager is further configured to allocate a plurality of the computing resources from a set of the virtual data warehouse instances to process the query [ i.e. a majority of queries may be selecting data that may be scattered across several different data warehouse cluster nodes ] [ col 4, lines 56-col 5, lines 6; and col 5, lines 46-col 6, lines 8 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta and Pathak because the teaching of Pathak would enable to prevent degradation of data store performance by monitoring changes and activity within the data store and providing proposed updates and then apply the updates to the data store [ Pathak, col 3, lines 2-6 ].

6.	As per claim 4, Gupta discloses wherein the data store further comprises a virtual database [ col 15, lines 6-11; and col 21, lines 10-23 ].

7.	As per claim 5, Gupta discloses wherein the resource manager is external to and separate from the computing resources of the one or more virtual data warehouse instances [ i.e. database engine head node sends storage I/O requests over interconnect 560 to different ones of buffer cache nodes ] [ Figure 5; and col 16, lines 62-col 17, lines 2 ].

8.	As per claim 6, Gupta discloses a logical mapping between the one or more virtual data warehouses [ col 29, lines 5-17 ].

9.	As per claim 7, Gupta discloses wherein each processor is one of a physical processor or a virtual processor [ Figure 17; and col 11, lines 61-col 12, lines 11 ].

10.	As per claim 8, Gupta discloses wherein the query is in the form of one or more SQL statements [ col 6, lines 7-13 ].

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [ US Patent No 9,880,933 ], in view of Pathak [ US Patent No 10,282,350 ], and further in view of Day et al. [ US Patent Application No 2005/0081210 ].
	
.



13.	Claims 11, 14-17, and 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. [ US Patent No 8,209,697 ], in view of Gupta et al. [ US Patent No 9,880,933 ], and further in view of Pathak [ US Patent No 10,282,350 ].

14.	As per claim 11, Kobayashi discloses the invention as claimed including a method of managing virtual data warehouses [ Figure 3 ], comprising:
receiving, by a resource manager, a query from a computerized query source directed to database data comprising files [ i.e. request reception server receiving the SQL request from the 
creating one or more virtual data warehouse instances coupled to the resource manager [ i.e. create SQL section plan ] [ S106, Figure 7; col 5, lines 4-9; and col 8, lines 63-67 ], each virtual data warehouse instance comprising a plurality of computing resources [ i.e. virtualization servers ] [ 66, Figure 3; and col 5, lines 43-53 ].
Kobayashi does not specifically disclose
wherein each of the plurality of computing resources comprises at least one processor and a cache memory, each cache memory to cache data from the data store and wherein the data store is external to and separate from the one or more virtual data warehouse instances.
Gupta discloses
wherein each of the plurality of computing resources comprises at least one processor and a cache memory [ i.e. buffer cache node ] [ 533, 543, 553, Figure 5; and col 17, lines 24-56 ], each cache memory to cache data from the data store and wherein the data store is external to and separate from the one or more virtual data warehouse instances  [ i.e. communicate with storage nodes 582 over interconnect 570 ] [ 582, Figure 5; col 8, lines 51-53; and col 17, lines 57-col 18, lines 11 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kobayashi and Gupta because the teaching of Gupta would enable to provide redistributing functionality between database tier, buffer cache tier, and 
Kobayashi in view of Gupta does not specifically disclose
allocating, by the resource manager, a plurality of the computing resources from a set of the virtual data warehouse instances to process the query.
Pathak discloses
allocating, by the resource manager, a plurality of the computing resources from a set of the virtual data warehouse instances to process the query [ i.e. a majority of queries may be selecting data that may be scattered across several different data warehouse cluster nodes ] [ col 4, lines 56-col 5, lines 6; and col 5, lines 46-col 6, lines 8 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kobayashi, Gupta and Pathak because the teaching of Pathak would enable to prevent degradation of data store performance by monitoring changes and activity within the data store and providing proposed updates and then apply the updates to the data store [ Pathak, col 3, lines 2-6 ].

15.	As per claim 14, Kobayashi discloses wherein the data store further comprises a virtual database [ col 5, lines 33-42 ].



17.	As per claim 16, Kobayashi discloses wherein each processor is one of a physical processor or a virtual processor [ i.e. allocate CPU and memory ] [ Figure 6A; col 5, lines 33-42; and col 8, lines 16-22 ].

18.	As per claim 17, Kobayashi discloses wherein the query is in the form of one or more SQL statements [ Abstract ].

19.	As per claim 19, Kobayashi discloses the invention as claimed including a method for virtual data warehouse management [ Abstract ], comprising: 
creating one or more virtual data warehouse instances [ i.e. virtualization unit builds the plurality of virtual computers as virtual servers ] [ 66, Figure 3; and col 5, lines 33-42 ], each virtual data warehouse comprising a plurality of computing resources [ i.e. virtualization servers ] [ 66, Figure 3; and col 5, lines 43-53 ];

receiving, by a resource manager, a query from a computerized query source directed to database data comprising files [ i.e. request reception server receiving the SQL request from the terminal device ] [ 40, Figure 2; col 4, lines 53-col 5, lines 25; and col 6, lines 48-50 ].
Kobayashi does not specifically disclose
wherein each of the plurality of computing resources comprises at least one processor and a cache memory, the cache memory to cache data from a data store comprising a plurality of storage devices; and the database data stored in the data store and wherein the data store is external to and separate from the one or more virtual data warehouse instances.
Gupta discloses
wherein each of the plurality of computing resources comprises at least one processor and a cache memory [ i.e. buffer cache node ] [ 533, 543, 553, Figure 5; and col 17, lines 24-56 ], the cache memory to cache data from a data store comprising a plurality of storage devices [ i.e. storage nodes ] [ 735, Figure 7; and col 22, lines 61-col 23, lines 26 ]; and the database data stored in the data store and wherein the data store is external to and separate from the one or more virtual data warehouse instances [ i.e. communicate with storage nodes 582 over interconnect 570 ] [ 582, Figure 5; col 8, lines 51-53; and col 17, lines 57-col 18, lines 11 ].

Koboyashi in view of Gupta does not specifically disclose
in response to receiving the query, allocating, by the resource manager, a plurality of the computing resources from a set of the virtual data warehouse instances to process the query.
Pathak discloses
in response to receiving the query, allocating, by the resource manager, a plurality of the computing resources from a set of the virtual data warehouse instances to process the query [ i.e. a majority of queries may be selecting data that may be scattered across several different data warehouse cluster nodes ] [ col 4, lines 56-col 5, lines 6; and col 5, lines 46-col 6, lines 8 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kobayashi, Gupta and Pathak because the teaching of Pathak would enable to prevent degradation of data store performance by monitoring changes and activity within the data store and providing proposed updates and then apply the updates to the data store [ Pathak, col 3, lines 2-6 ].



21.	As per claim 21, Kobayashi discloses wherein the configuring comprises configuring a storage capacity of a cache memory of the computing resource [ i.e. allocate CPU and memory ] [ Figure 6A; col 5, lines 33-42; and col 8, lines 16-22 ].

22.	As per claim 22, Kobayashi in view of Gupta, and Pathak discloses the method of claim 19, furthermore, Kobayashi discloses wherein the configuring further comprises: configuring a number of processors of the computing resource [ i.e. allocate CPU and memory ] [ Figure 6A; col 5, lines 33-42; and col 8, lines 16-22 ], and Gupta discloses configuring a size of a cache memory of the computing resource [ i.e. size of buffer cache ] [ col 4, lines 11-26 ]; and wherein the number of processors and the size of the cache memory are configured independently of each other [ Figure 5; and col 17, lines 24-col 18, lines 11 ].

23.	As per claim 23, Kobayashi discloses wherein the configuring on demand is performed in response to a command received from a user [ i.e. input SQL ] [ Abstract ].



25.	As per claim 25, Kobayashi discloses configuring, on demand, a storage capacity for at least one data state that is external to and separate from the resource manager [ Figure 7; and col 8, lines 49-67 ].

26.	As per claim 26, Kobayashi discloses configuring, on demand, a storage capacity for at least one data store that is external to and separate from the virtual data warehouse instance [ Figure 7; and col 8, lines 49-67 ].

27.	As per claims 27-34, they are rejected for similar reasons as stated above in claims 19-26.

28.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. [ US Patent No 8,209,697 ], in view of Gupta et al. [ US Patent No 9,880,933 ], and further in view of Pathak [ US Patent No 10,282,350 ],a nd Day et al. [ US Patent Application No 2005/0081210 ].

.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.